Citation Nr: 0002184	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-07 264	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder.

2.  Entitlement to nonservice-connected pension benefits, 
including on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel
INTRODUCTION

The veteran served on active duty in the military from March 
1968 to August 1969.

In February 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland, denied the 
veteran's petition to reopen a previously denied claim for 
service connection for a psychiatric disorder, including 
post-traumatic stress disorder (PTSD).  He appealed to the 
Board of Veterans' Appeals (Board).  In August 1993, he 
testified at a hearing at the RO in support of his claim.

More recently, in February 1995, the RO denied an additional 
claim for nonservice-connected pension benefits, including on 
an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(2).  
The RO confirmed its decision in December 1995 
after considering more evidence.  The veteran appealed to the 
Board.  He gave testimony concerning both of his claims 
during a second hearing at the RO in August 1996.

For the reasons discussed below, the Board will reopen the 
claim for service connection for a psychiatric disorder and 
REMAND it to the RO for further development and 
consideration.  The Board also will REMAND the claim for 
nonservice-connected pension benefits.


FINDINGS OF FACT

1.  In March 1991, the RO denied the veteran's claim for 
service connection for a psychiatric disorder, inclusive of 
PTSD; later that month, the RO notified him of the decision, 
and of his procedural and appellate rights, and he did not 
perfect a timely appeal.

2.  Some of the evidence that has been added to the record 
since the March 1991 RO decision is not duplicative of the 
evidence that was on file when that decision was made and 
tends to show that the veteran has a psychiatric disorder of 
some sort as a result of his service in the military.

3.  There also is competent medical and other evidence of 
record suggesting that the veteran is unemployable, and has 
been for several years, because of the severity of his 
psychiatric impairment.

4.  The claims for service connection for a psychiatric 
disorder, inclusive of PTSD, and for nonservice-connected 
pension benefits, are plausible.


CONCLUSIONS OF LAW

1.  As new and material evidence has been submitted since the 
March 1991 RO decision concerning the claim for service 
connection for a psychiatric disorder, inclusive of PTSD, the 
requirements to reopen this claim have been met.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302, 20.1103 (1999).

4.  The claims for service connection for a psychiatric 
disorder, inclusive of PTSD, and for nonservice-connected 
pension benefits, are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When the RO initially denied the veteran's claim for service 
connection for a psychiatric disorder in March 1991, it made 
note of the fact that there was no medical evidence 
indicating that he had PTSD (i.e., a diagnosis of the 
condition).  Furthermore, records show that his allegation of 
having PTSD related to his service in Vietnam was the primary 
focus of his claim for a psychiatric disability, although he 
also mentioned having experienced chronic depression and 
problems with abusing drugs and alcohol.  Later in March 
1991, the RO notified him of its decision, and of his 
procedural and appellate rights.  Although he submitted a 
timely Notice of Disagreement (NOD) in March 1991-indicating 
an intent to appeal the decision, and was provided a 
Statement of the Case (SOC) that same month-he did not 
thereafter "perfect" an appeal to the Board by the timely 
submission of a Substantive Appeal (e.g., a VA Form 9) or an 
equivalent statement.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 2.203, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305, 20.306.  Thus, the RO's decision became final 
and binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.302, 20.1103.

To reopen this claim-and warrant a de novo review of the 
record-there must be "new and material" evidence 
pertaining to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In making this determination, the provisions of 
section 5108 require consideration of all of the evidence 
submitted or otherwise obtained since March 1991.  See Evans 
v. Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  Additionally, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that such 
evidence, when viewed in the context of all of the evidence, 
both new and old, create a reasonable possibility that 
the outcome of the case on the merits would be changed.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
records show the RO included this as a requirement for 
reopening the claim on all occasions prior to this decision, 
which, up until recently, was the practice of VA in 
accordance with the case law of the United States Court of 
Appeals for Veterans Claims (Court)-formerly, the 
United States Court of Veterans Appeals-the Board will 
reopen the claim under the revised standard discussed in 
Hodge and direct further development and consideration of the 
claim by the RO.  Therefore, since the claim is being 
reopened under the Hodge standard, the veteran is not 
prejudiced by the Board considering this standard-as it 
relates to his claim-prior to giving the RO an opportunity 
to do so.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  This also negates the need to discuss the arguments 
that were made by the veteran's representative in a statement 
recently submitted to the Board, in December 1999, insofar as 
they pertain to whether the veteran timely appealed the RO's 
March 1991 decision.  In the event that service connection is 
established for a psychiatric disorder, however, the 
representative's arguments will be relevant to the selection 
of an effective date.

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
The two-step analysis involves two questions:  (1) Is the 
evidence at issue "new," that is, not of record at the time 
of the last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is it 
"material," i.e., is it relevant and probative of the issue 
at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

Records show that-since the March 1991 RO decision-the 
veteran has received both inpatient and outpatient treatment 
on numerous occasions for various psychiatric conditions, 
including PTSD, schizophrenia, a schizoaffective disorder, 
depression, dysthymia, a paranoid personality disorder, abuse 
of drugs and alcohol, etc.  Some of the records-and 
particularly, a June 1999 statement from two of his treating 
clinicians at the VA VET CENTER in Baltimore, Maryland-not 
only confirm that he has psychiatric impairment, inclusive of 
PTSD, and that he has for several years, but they also 
suggest that it is the result of his service in the military 
during the Vietnam War, as he alleges.  Consequently, since 
these records contain diagnoses indicating the presence of a 
current disability and a possible relationship to his service 
in the military, which was not established when the RO denied 
his claim in March 1991, they are new and material to his 
case and sufficient to reopen his claim.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

The preliminary determination that must be made upon 
reopening a claim is whether it is "well grounded," meaning 
at least "plausible...or capable of substantiation."  See 
Elkins v. West; 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), citing 
38 U.S.C.A. § 5107(a).  In this case, the evidence cited for 
reopening the claim for the psychiatric disorder also is 
sufficient to well ground it.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Furthermore, since the June 1999 statement from the 
veteran's treating clinicians at the VA VET CENTER in 
Baltimore, as well as the records obtained from the Social 
Security Administration (SSA), and those concerning his 
hospitalization at a VA medical center (VAMC) from November 
to December 1996, suggest that he is unemployable as a result 
of the severity of his psychiatric impairment, his claim for 
nonservice-connected pension benefits also is well grounded.


ORDER

The petition to reopen the claim for service connection for a 
psychiatric disorder, inclusive of PTSD, is granted.

The veteran has submitted well-grounded claims for service 
connection for a psychiatric disorder, inclusive of PTSD, and 
for nonservice-connected pension benefits; his appeal 
concerning these claims is granted to this extent, subject to 
the further development and consideration directed below.


REMAND

The veteran alleges that he has psychiatric impairment of 
some sort (whether due to PTSD, schizophrenia, a 
schizoaffective disorder, depression, etc.) that is the 
result of his service in the military-especially various 
stressful incidents that purportedly occurred while he was 
stationed in Vietnam.  While testifying during his hearings 
at the RO, and in various written statements he submitted at 
other times during the course of his appeal, he claimed that 
he was subjected to an inordinate amount of mental duress 
from his superiors, even being abandoned by his commander in 
a jungle war zone to fend for himself; that, on another 
occasion, he sustained a concussion during a rocket and 
mortar attack by enemy forces, requiring that he be 
hospitalized for treatment of his injury; and that he has 
survivor guilt as a result of seeing some of his fellow 
servicemen killed and severely wounded and maimed.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation during 
service of a preexisting condition.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Psychoses-such as schizophrenia-will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressors.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records that corroborate his testimony 
or statements.  See Zarycki, 6 Vet. App. at 98.

The evidence in this appeal does not clearly establish that 
the veteran engaged in combat with the enemy while in 
Vietnam.  His service personnel records, including his 
Department of Defense Form 214 (DD Form 214), confirm that he 
was stationed in Vietnam and that his primary military 
occupational specialty (MOS) while there was "cook."  
Although he contends that he had additional responsibility in 
Vietnam that involved perimeter guard duty, this is not 
necessarily indicative of combat service.  See VAOPGCPREC 12-
99 (October 18, 1999).  Moreover, the evidence indicates that 
the military decorations he received include the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal, none of which are among those 
typically recognized by VA as indicative of service in 
combat, per se.  Id.; see 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The Board notes, however, that the determination 
of whether the veteran engaged in combat with the enemy must 
be based upon consideration of all of the evidence of record.  
See Gaines v. West, 11 Vet. App. 353 (1998).  Also, his 
representative indicated in the December 1999 statement that 
the claim is not limited exclusively to PTSD, but rather, is 
meant to encompass all of the various other psychiatric 
conditions that have been diagnosed (schizophrenia, 
schizoaffective disorder, depression, etc.).  See Buckley v. 
West, 12 Vet. App. 76, 84-85 (1998).  Since the RO's initial 
decision in March 1991, it has limited the scope of the 
veteran's claim to his purported entitlement to service 
connection for PTSD; there has been no subsequent discussion 
of his possible entitlement to service connection for the 
various other psychiatric conditions that have been 
diagnosed.

Because there is unresolved ambiguity as to whether the 
veteran actually engaged in combat against enemy forces in 
Vietnam, the RO must make such a determination prior to 
further consideration of his appeal.  If he did, and the 
stressors alleged are consistent with the circumstances of 
his service in Vietnam, then it is not necessary to 
corroborate the incidents alleged.  If, however, he didn't 
engage in combat, then the RO must attempt to corroborate the 
occurrence of the stressful incidents alleged, which usually 
involves, among other things, contacting the U.S. Armed 
Services Center for Research of Unit Records (Unit Records 
Center).   See Zarycki, 6 Vet. App. at 93 (1995); Doran, 
6 Vet. App. at 289; VA Adjudication Procedure Manual M21-1, 
Part VI, paragraph 7.46.   However, prior to undertaking such 
development, the Board finds that the veteran should be given 
an opportunity to provide more detailed information 
concerning his alleged stressful experiences in Vietnam (such 
as more specific dates of the incidents in question, the 
places where they occurred, etc.), and to submit any 
statements from his former service comrades or others who can 
corroborate the occurrence of such events.

If, after obtaining a response from the Unit Records Center, 
or any other department or agency that is contacted by the 
RO, either the veteran's participation in combat (to which a 
claimed stressful event is related), or noncombat-related 
stressor is corroborated, a VA psychiatrist should be given 
an opportunity to reexamine him and determine whether his 
PTSD is a result of any such experiences in service.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  It is critically 
important that the psychiatrist who is designated to examine 
him on remand be given an opportunity to review all of the 
relevant medical and other evidence on file, including the 
June 1999 statement from his treating clinicians at the VA 
VET CENTER in Baltimore, Maryland (and the medical treatise 
evidence they submitted along with their statement), so the 
opinion the VA examiner gives is a fully informed one that 
takes into account his entire medical history 
and circumstances.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  Some who have 
examined the veteran have concluded that he does not have 
PTSD, whereas others have concluded that he does have the 
condition, in addition to the various other psychiatric 
disorders alluded to above.  While it is not necessary that 
everyone agree that he has PTSD (or any of the other 
conditions claimed) to warrant service connection, it is 
necessary that the diagnosis of PTSD be based on a verified 
stressor, and this is currently the deficiency in this aspect 
of his claim.  The RO recognized the necessity of verifying 
the stressors alleged as early as February 1993, 
when it indicated that-should the claim be reopened (which 
it has)-then such development would be required to 
substantiate his allegations.  The Board agrees that such 
development is now warranted.

As to the veteran's claim for nonservice-connected pension 
benefits, the Board notes that total disability will be 
considered to exist when there is present any impairment of 
mind or body that is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may/may not be permanent, and 
total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases, except where 
specifically prescribed by the VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for pension purposes may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of his disability(ies)-provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.342, 
4.16, 4.17.  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may be assigned nonetheless-on an extra-
schedular basis-upon a showing that he/she is unable 
to obtain or retain substantially gainful employment.  
38 C.F.R. §§ 3.321(b)(2), 4.17(b).

The veteran's advancing age may be considered in determining 
whether he/she is permanently and totally disabled (i.e., 
unemployable) for pension purposes.  38 C.F.R. § 4.19.  
"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.17(a).  Other factors to 
be considered in determining whether the veteran is 
unemployable are his level of education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination in 
pension cases (unlike compensation cases), VA must consider 
the severity of all of the veteran's disabilities, as they 
may adversely affect his ability to work, regardless of 
whether they are service connected.  38 C.F.R. §§ 3.342, 
4.17, 4.19; cf. Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

While neither the United States Code (U.S.C.) nor the Code of 
Federal Regulations (C.F.R.) offers a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, para. 7.09(a)(7), defines 
the term as "that which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."

The veteran alleges that his psychiatric impairment is the 
most significant reason that he is unemployable due to 
permanent and total disability-and therefore entitled to 
nonservice-connected pension benefits.  However, the RO has 
not rated the severity of all of his psychiatric 
disabilities-only some-and must, prior to further 
consideration of his claim.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  All physical disabilities must 
also be rated.  Also, consideration of this claim must be 
deferred pending completion of the above development 
concerning his other claim so that he is not prejudiced.  See 
Hoyer v. Derwinski, 1 Vet. App. 208, 210 (1991); 
see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(discussing the concept of "inextricably intertwined" 
claims).

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO should request the veteran to 
provide a comprehensive statement 
containing as much detail and information 
as possible concerning the specifics 
(i.e., the who, what, when and where 
facts) of the stressors that he alleges 
to have experienced while in the 
military-but particularly, while 
stationed in Vietnam during the war.  It 
is essential that his statement includes 
a full, clear and understandable 
description of the events in question, 
and that it contains identifying 
information concerning any other 
individuals whom purportedly were 
involved.  The veteran must specify 
whether any of the individuals that he 
identifies were wounded or killed in 
Vietnam, whether he personally witnessed 
their injuries or death, or learned of 
their tragedies through other means, and 
whether any of them have other 
information that could corroborate his 
allegations of stressful experiences in 
Vietnam.  When identifying these 
individuals, the veteran must provide 
their full names, ranks, and unit 
designations to the company level.  He 
also must provide any information he has 
concerning other units that were 
involved, or any other identifying detail 
such as the best estimate of the date 
that the alleged incidents occurred and 
the type and location of the incidents, 
etc.  He is hereby informed that the 
Court has held that asking him to provide 
underlying facts, such as the names of 
the individuals involved or the dates and 
the places where the claimed events 
occurred, does not constitute either an 
impossible or onerous burden.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran also is invited to 
submit statements from former military 
comrades or others who can corroborate 
any of his alleged stressful experiences 
in service.

2.  If the veteran submits evidence that 
corroborates the occurrence of one or 
more claimed stressful experiences in 
service, the RO should prepare the report 
referred to in paragraph 3, and proceed 
with the development requested in 
paragraphs 4 and thereafter.  Otherwise, 
the RO should attempt to corroborate the 
veteran's alleged in-service stressful 
experiences through all appropriate 
means, including, but not limited to, 
contacting the National Archives and 
Records Administration (NARA) 
and the U.S. Armed Services Center for 
Research of Unit Records (Unit Records 
Center) at 7798 Cissna Road, Suite 101, 
Springfield, Virginia,  22150.  This may 
require that the RO first obtain morning 
reports and/or similar types of 
clarifying evidence from the National 
Personnel Records Center (NPRC), or from 
similar sources, and that the RO submit 
this information with any that is 
provided by the veteran, or others acting 
on his behalf, for consideration.

3.  The RO should prepare a report 
detailing the nature of any in-service 
stressful experience(s) determined to be 
established by the record.  This report 
is then to be added to the claims file.  
If no in-service stressful experience has 
been verified, then the RO should so 
state in its report, skip the development 
requested in paragraphs 4 and 5, and 
proceed with paragraph 6.

4.  After the above development has been 
completed, the veteran should be examined 
by a VA psychiatrist, preferably who has 
not previously examined him, to determine 
whether it is at least as likely as not 
that he has PTSD (or any other 
psychiatric disorder-schizophrenia, a 
schizoaffective disorder, depression, 
dysthymia, etc.) that is the result of 
his military service, to include in 
Vietnam.  Towards this end, the RO should 
provide to the examiner the report 
described in paragraph 3, above, and the 
examiner must be instructed that only the 
corroborated stressful experiences 
referred to therein may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in a current diagnosis of PTSD.  
If a diagnosis of PTSD is deemed 
appropriate, then the examiner should 
explain how the diagnostic criteria of 
the DSM-IV are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, 
and comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the RO.  Similarly, if a 
diagnosis of another type of psychiatric 
illness is deemed appropriate, whether in 
lieu of or in addition to PTSD, the 
examiner should explain the basis for the 
diagnosis, as well as comment upon the 
relationship, if any, between that 
diagnosis and the veteran's military 
service.  It also is imperative that the 
examiner provide a medical opinion 
concerning the effect of his psychiatric 
disabilities, individually and 
collectively, on his ability to work.

Since the purpose of the examination is 
to resolve the question of whether a 
diagnosis of PTSD or other psychiatric 
illness is appropriate, to the extent 
possible, the examiner should set forth 
his/her findings and opinions in a report 
demonstrating discussion of the evidence 
and conclusions in this regard.  It also 
is imperative that he/she review 
the claims folders, including a copy of 
this REMAND.  The examination report must 
be typewritten and include all 
examination findings and the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folders.

5.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
REMAND.  If not, it should be returned, 
along with the claims file, for immediate 
corrective action.  See 38 C.F.R. § 4.2.

6.  Each disability found during the 
examination should be assigned a rating 
by the RO; the ratings assigned for the 
disabilities that can be considered for 
pension purposes should be combined under 
the combined rating tables of the Rating 
Schedule.  38 C.F.R. § 4.25.

7.  After completion of the above 
development (and any additional 
development deemed warranted by the 
record), the RO should readjudicate the 
veteran's claim for service connection 
for a psychiatric disorder.  The RO 
should not limit its analysis and 
discussion to PTSD-but rather, should 
also consider his possible entitlement to 
service connection for the various other 
psychiatric conditions that have been 
diagnosed (schizophrenia, schizoaffective 
disorder, depression, etc.).  In 
adjudicating this claim, the RO should 
specifically consider it in light of both 
the DSM-III-R and DSM-IV criteria, and 
apply the more favorable criteria.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

As to his claim for nonservice-connected 
pension benefits, if the veteran does not 
have a singular or combined 100 percent 
evaluation, or a disability which, by its 
nature, is deemed to render him totally 
disabled, see 38 C.F.R. § 4.15, the RO 
should adjudicate the issue of whether a 
total rating is assignable based upon 
consideration of "objective" ("average 
person") and "subjective" factors, as 
outlined above.  See Talley v. Derwinski, 
2 Vet. App. 282 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  Such 
adjudication must specifically include 
consideration of whether he is entitled 
to a total rating on an extra-schedular 
basis, pursuant to 38 C.F.R. 
§ 3.321(b)(2).

The RO must base both of its decisions on 
consideration of all of the pertinent 
evidence of record, including that added 
to the record since the issuance of the 
last Supplemental Statement of the Case 
(SSOC)-of note, the June 1999 statement 
from the veteran's treating clinicians at 
the VA VET CENTER in Baltimore, Maryland.  
The RO also must base its decision on 
all pertinent legal authority.  The SSOC 
should include the rating criteria for 
each disorder of the veteran which is 
found.

8.  If the benefits sought by the veteran 
continue to be denied, then he and his 
representative should be furnished a SSOC 
and given an opportunity to submit 
written or other argument in response 
thereto before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

  The Unit Records Center was formerly known as the United States Army and Joint Services Environmental 
Support Group (ESG).
  Now included in Manual M21-1 in Part IV, Paragraph 11.38(f) (Change 61, September 12, 1997) and in 
Part III, Paragraph 5.14(b) (Change 49, February 20, 1996).

